PER CURIAM.
This case has been duly heard and considered on the oral arguments and briefs of attorneys for the contending parties and on the record in the cause;
And it appearing that the findings of fact in the Report of the Special Master, adopted by the United States District Judge, are supported by substantial evidence and are not clearly erroneous and that the conclusions of law embodied in the Report of the Special Master, likewise adopted.by the District Judge, are correctly drawn;
And it appearing further that there is no error in the judgment dismissing the complaint, except that we are of opinion that the losing party should pay, and is hereby ordered to pay the costs of the reference to the Special Master, as well as other costs of the cause;
The judgment of the district court is accordingly affirmed, except as herein-before indicated as to costs: all of which are ordered to be assessed against the plaintiff-appellant.